Per Curiam.
Plaintiff’s intestate, while riding in an automobile, attempted to cross a grade crossing of the railroad maintained by the New York and Long Branch Eailroad Company, near Eed Bank, was struck by a train operated by the Central Eailroad Company of New Jersey and killed. The crossing was. protected by a crossing bell. Plaintiff brought his action against both railroad companies and a trial of the action resulted in a verdict in his favor of $9,000 against the New York and Long Branch Eailroad Company, and against him and in favor of the Central Eailroad Company of New Jersey.
The defendant, New York and Long Branch Eailroad Company, has this rule and seeks to set aside the verdict against, it for three reasons.
1. That no negligence was established against it. This is-upon the contention that the crossing bell was ringing at the-*887time of the happening and that it was not established by the preponderance of the evidence.
With this we do not agree. Prom the proofs a fair jury question was presented and of such a character as does not warrant this court in setting aside the finding of the jury.
2. By the clear weight of the evidence plaintiff’s decedent was guilty of contributory negligence.
We think this was a fair jury question and that the result reached should not be disturbed.
3. That the verdict is excessive.
We think it was fairly within the proofs and does not indicate that it is the result of passion, prejudice or mistake. Consequently it should not be disturbed.
The rule is discharged, with costs.